                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


    Robert Earl Dillard #220045,                                   C/A No. 2:18-3103-JFA


                                      Petitioner,

    v.
                                                                           ORDER
    Scott Lewis, Warden,



                                      Respondent.


          I.     INTRODUCTION

          Robert Earl Dillard (“Petitioner”), a state prisoner proceeding pro se, 1 filed a petition for

habeas corpus under 28 U.S.C. § 2254 (“Petition”). (ECF No. 1). Thereafter, Petitioner filed a

motion to amend his Petition. (ECF No. 4). In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2)(d) (D.S.C.), this case was referred to a Magistrate Judge for Review. (ECF No.

5 at 1). The Magistrate Judge assigned to this action 2 prepared a thorough Report and

Recommendation (“Report”) and opines that the Petition should be dismissed without prejudice,



1
  “Pro se complaints and pleadings, however inartfully pleaded, must be liberally construed and
held to less stringent standards than formal pleadings drafted by lawyers.” Ally v. Yadkin Cty.
Sheriff Dept., 698 F. App’x 141, 142 (4th Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94
(2007)).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making
a de novo determination of those portions of the Report and Recommendation to which specific
objection is made, and the Court may accept, reject, or modify, in whole or in part, the
recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge with
instructions. See 28 U.S.C. § 636(b)(1).
                                                    1
that Petitioner’s motion to amend his Petition should be denied as moot, and that this Court should

deny a certificate of appealability. (ECF No. 7 at 4). The Report sets forth, in detail, the relevant

facts and standards of law on this matter, and this Court incorporates those facts and standards

without a recitation. (ECF No. 7). The Magistrate Judge required Petitioner to file objections by

February 27, 2019 (ECF No. 7 at 5) and Petitioner failed to do so.

       Instead, Petitioner filed several Notices of Appeal regarding the Magistrate Judge’s Report.

(ECF Nos. 11 and 12). Thereafter, the United States Court of Appeals for the Fourth Circuit

dismissed Petitioner’s appeal for lack of jurisdiction because the district court had not yet “entered

a final order or an appealable interlocutory or collateral order . . . .” (ECF No. 20 at 2). The mandate

for that decision was filed July 10, 2019. (ECF No. 21). Accordingly, this matter is ripe for review.

II.    DISCUSSION

       A district court is required to conduct only a de novo review of the specific portions of the

Magistrate Judge’s report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). Thus, the Court

must only review those portions of the Report to which Petitioner has made a specific written

objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005). In the

absence of specific objections to portions of the Magistrate Judge’s Report, this Court is not

required to give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983).

       Here, Petitioner did not timely file objections to the Report. The Magistrate Judge allowed

Petitioner ample time to respond to the Report and Petitioner failed to do so. Without specific

objections to the Report, this Court may adopt the Report without explanation.




                                                   2
IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report (ECF No. 7).

Consequently, Petitioner’s Petition (ECF No. 1) is dismissed without prejudice, Petitioner’s

motion to amend his Petition (ECF No. 4) is denied as moot, and a certificate of appealability is

denied because Petitioner has failed to make “a substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2). 3


       IT IS SO ORDERED.


       July 29, 2019                                          Joseph F. Anderson, Jr.
       Columbia, South Carolina                               United States District Judge




3
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000); see
also Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that
Petitioner has failed to make “a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2).
                                                  3
